Citation Nr: 1140915	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include whether a total disability rating for compensation based on individual unemployability (TDIU) due to a service-connected disability is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service in the Army from May 1965 to March 1969, and in the Navy from November 1982 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In January 2009 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  The Veteran had also requested a decision review officer (DRO) hearing, however, in July 2008, requested that the hearing be cancelled.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The U.S. Court of Appeals for Veterans Claims has held that TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, as Social Security Administration (SSA) determined the Veteran is unable to work due to a primary diagnosis of PTSD, TDIU is reasonably raised and will be considered part of the Veteran's claim for an increased rating.

In October 2007 the Veteran raised the issue of service connection for seizures, to include as secondary to Agent Orange exposure.  In a statement dated in October 2011, the Veteran, through his accredited representative, raised the issues of service connection for migraine headaches and "several inferred claims raised by the record."  As these issues have not yet been adjudicated, they are referred back to the RO for the appropriate consideration.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  During the entire period of time covered by this claim, the Veteran's PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas, such as:  family relationships, thinking, and mood; due to such symptoms as impaired insight, chronic irritability, fair judgment, anxiety, depression, anger, occasional passive suicidal thoughts, and nightmares with sleep disruption.  The assigned GAF scores were predominately 45 to 50.  

2.  At no point in time that is covered by this claim has the Veteran's PTSD been manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

3.  The Veteran's service-connected PTSD precludes him from securing or following substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent, but not greater for PTSD have been met for the entire period of time covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011). 


2.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2003 the Veteran was granted service connection for PTSD with an evaluation of 30 percent, effective September 16, 2002.  In a rating decision dated in July 2005, the RO increased the rating to 50 percent effective February 2, 2005.  In October 2006, the Veteran requested an increased evaluation.  The RO determined that an increased rating was not warranted in the March 2007 rating decision on appeal and the Veteran has appealed.  

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Based upon the guidance of the Court in Hart, the Board has considered whether staged ratings are appropriate in this instance.  The Board finds that staged ratings in excess of 70 percent are not warranted in this case as the evidence does not show that a higher rating is warranted at any point in time covered by this appeal.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 are indicative of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 range indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The highest rating of 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

VA treatment records dating from October 2005 to February 2007 include complaints of feeling bad, poor energy, depression, worsening of nightmares, and flashbacks.  During a February 2006 medical evaluation, the Veteran described a six month period of worsening of sleep secondary to trauma related to nightmares.  He also described irritability, loss of interest, avoidance behaviors, isolation, and depressed mood.  He denied suicidal and homicidal ideation.  He also reported a fear of going to sleep, secondary to nightmares, and reported that he would remain busy in an attempt to stay awake.  Examination found the Veteran was disheveled and in mild distress.  His eye contact was fair and he had some psychomotor retardation.  Speech was spontaneous, of decreased volume, and normal in rate and tone.  The Veteran's mood was depressed and his affect blunted.  His memory was impaired and his concentration was fair as he had difficulty attending to the interview.  There was no suicidal ideation, homicidal ideation, or auditory or visual hallucinations.  The diagnosis was PTSD and his GAF score was 40.  

In June 2006 the Veteran reported exaggerated startle response, feeling anxious, nightmares, frequent awakenings, avoidance, and irritability, but reported that he was able to go out and enjoy his nine year-old daughter.  A mental status examination found the Veteran was pleasant, tearful, and cooperative with normal psychomotor activity.  Rapport was established without difficulty, eye contact was fair, and speech was spontaneous with normal rate, tone, and volume. His mood was depressed, his affect blunted, and he was tearful and anxious.  His thoughts were primarily logical and goal-directed.  He denied suicidal ideation, homicidal ideation, and auditory and visual hallucinations.  His insight and judgment were without gross impairment.  The GAF score was 45.  In September 2006, the Veteran reported that his mood was depressed and he was having crying spells, flashbacks, and was vigilant.  He had expressed suicidal ideation with no intent secondary to needing to protect his family.  He reported that he would like to kill the Internal Revenue Service (IRS) but had no noted specific individual and did not have a destructive plan or intent in mind.  The Veteran's wife reported irritability that was difficult for her to diffuse, mood swings, paranoia, and sleep disturbances with frequent awakenings and nightmares.  She reported that when she is not home that his temper would get out of hand.   A mental status examination dated in October 2006 showed the Veteran's affect to be constricted and congruent and his thought process linear and goal-directed.  He was not suicidal or homicidal, had no delusions or paranoia, and denied auditory or visual hallucinations.  Insight and judgment were fair.  The diagnosis was PTSD and his GAF was estimated at 50.  

In December 2006, October 2007, and June 2008, the Veteran's wife provided statements indicating that the Veteran had nightmares that made him afraid to go to sleep.  She reported that he would get two to three hours of sleep a night.  At times he was very distant and withdrawn.  She reported that he was very emotional and had mood swings at any given time.  The Veteran had told his wife on a number of occasions that he was ready to meet the Lord but wanted to be with her and the kids.  The Veteran also told his wife that he felt worthless because he felt he was unable to care for his family.  The Veteran was also depressed and would get angry about the littlest things.  He often had road rage.  She indicated that she made sure that he shaved and got a haircut.  The Veteran would get so depressed that he did not want to be around anyone.  

In January 2007 the Veteran complained of worsening of his nightmares with medication and reported that he is not sleeping.  He also reported increased irritability, anxiety, hyperstartle, and depression.  He reported passive suicidal ideation recently but denied intent or plan secondary to his nine year-old daughter.  He reported that he was not currently suicidal and had no homicidal ideation.  A February 2007 medicine check revealed a GAF score of 45.  

In February 2007 the Veteran was accorded a compensation and pension (C&P) PTSD examination.  During the examination the Veteran reported his symptoms have gotten worse.  He stated that he had nightmares, hyper-response to loud unexpected noises, was easily angered, decreased energy, sleep disturbance (insomnia), isolative behavior, flashbacks, intrusive thoughts of Vietnam, and he avoided answering questions regarding war and Vietnam.  He stated that he has been married three times and has three children.  He currently lives with his wife of 19 years and described their relationship as loving.  He was unemployed and had not worked since September 2003.  He reported that he was in receipt of Social Security Administration (SSA) disability benefits for seizures resulting from a closed head injury.  

Mental examination revealed him to be alert and oriented times three, with speech that was clear, coherent, and of normal rate and volume.  Receptive and expressive communication appeared grossly intact.  There were no signs of circumstantiality, tangentiality, perseveration, loose associations, or flight of ideas.  His thought processes showed no unusual ideations, signs or symptoms of any formal thought disorder.  He reported no hallucinations and denied homicidal ideations but continued to experience suicidal ideations without plan.  There were no indications of delusions.  His judgment showed no impaired ability to manage daily living activities or make reasonable life decisions.  Cognitive functions were grossly intact.  His affect appeared appropriate and his mood was described as withdrawn socially.  The Veteran further reported decreased appetite, sleep disturbance, loss of interest, feelings of guilt, fatigue, decreased libido, increased irritability, tearfulness, ritualistic checking behavior, anxiety, and depression.  The examiner found that the Veteran's Mississippi Scale score was within the range that is often indicative of combat related PTSD in Vietnam Veterans.  The Veteran endorsed aggressiveness, nightmares, social anxiety, and sleep disturbance.  The diagnoses were chronic PTSD and depressive disorder, which the examiner indicated was a result of his PTSD.  The GAF score was 45.  The examiner found that the Veteran's GAF score reflected the Veteran's overall level of psychosocial functioning and could not be subdivided to reflect the influence of PTSD only.  The examiner further found that the Veteran's psychosocial functioning status and quality of life has been impaired by symptoms of PTSD and was deteriorating.  He noted that the Veteran's psychiatric impairments were severe.  The examiner also found that the Veteran had obtained SSA disability benefits due to a combination of his injuries and his increasing symptoms caused by psychiatric distress.  

In July 2008 the Veteran was accorded another C&P PTSD examination.  During the examination, the Veteran reported some improvement in irritability over the course of the past year.  The Veteran reported continuing poor memory that has been at a very poor level since his seizures subsequent to his closed head injury in 2000.  He also reported irritability that continued to be a problem.  His most significant worsening came from nightmares and other difficulties with sleep, noting that his nightmares are always of a military theme and involve fear of death for himself, death of others, and fear of death of others.  He also reported increasingly intrusive memories of military content.  He stated that his flashbacks occurred in the form of sleepwalking.  He reported that he would end up outside either in the driveway or in the woods behind the house when he was having these flashbacks.  He noted significant reexperiencing during these times.  He reported that these problems have been exacerbated over the past year and he was sleeping by himself for fear that he will harm his wife while he was sleeping.  The examiner noted that remissions have not occurred for the Veteran and his symptoms have worsened with the exception of mild improvement in irritability.  His capacity for adjustment had not improved.  The Veteran reported that his social adjustment had worsened since the last VA examination with increasing isolation.  

Mental status examination revealed that the Veteran was clean but unshaven.  There were no unusual tics or mannerisms noted and his speech was normal in fluency, articulation, tone, and rate.  The Veteran described his mood as "okay," which the examiner found was consistent with the Veteran's overall affect.  The examiner further found the Veteran's affect was constricted.  He was fully oriented times four.  He did not reveal any suicidal ideation but he noted chronic passive suicidal ideation without intent or plan.  The Veteran did not present with depressed mood.  He denied any panic attacks or other similar difficulties.  He also did not present any paranoid ideation or manifest any ritualistic behavior.  He did not describe any impairments in impulse control but stated that he had to work to maintain control in some situations.  Thought processes were linear, logical, and goal-oriented.  There were no signs of psychosis but he reported that he would hear sounds that should not be there in the early evenings.  He reported that he noticed the sounds more over the past year.  Judgment for hypothetical situations was intact and the Veteran's insight into his current life situation was apparent.  Remote memory was grossly intact and immediate recall was intact.  The examiner noted that the Veteran's current symptoms consisted of areas of reexperiencing, avoidance/numbing, and arousal.  He exhibited symptoms of moderate intrusive recollections, severe dreams and flashbacks, moderate exposure distress, and moderate physiological reactivity.  The Veteran described moderate to severe avoidance and numbing of thoughts, feelings, activities and situations.  He also had mild sense of amnesia; moderate decrease of interest; and severe restriction in feelings of estrangement, severely restricted affect, and a severe sense of foreshortened future.  He had severe disturbance in sleep, severe sense of irritability, and moderate startle.  He also had moderate concentration and hypervigilance.  

The examiner found that the Veteran's current social and economic situation was consistent with the course of his diagnosis of PTSD.  The examiner further noted that it was unable to assess impairment from an occupational point of view because the Veteran had not been working since he received SSA disability benefits in 2000.  The examiner found that the Veteran had moderate to severe impairment for a social function point of view.  The diagnosis was PTSD and the GAF score assigned was 45.

Vet Center psychology notes include a September 2008 intake evaluation.  During the evaluation the Veteran reported ongoing symptoms of sleep problems, intrusive thoughts, nightmares, and irritability.  Mental status evaluation revealed his appearance was neat, speech was appropriate with a retarded pace, and his affect was flat and blunted.  His manner was friendly and cooperative but also suspicious and defensive.  He was oriented times four and his motor activity was relaxed and at ease.  He was assessed at an average intelligence and his memory function was normal.  Judgment was fair.  There was no evidence of delusions, disorganized thinking, or hallucinations.  The Veteran presented as depressed with congruent affect.  He denied suicidal ideation or homicidal ideation but felt like he was a burden on his family with frequent mood swings and negative attitude.  He reported that he valued his family greatly but felt that he did not deserve their love and support after years of suffering from the effects of PTSD.  The Veteran reported that he was happily married and raising his adolescent daughter.  In December 2008, the Veteran's readjustment therapist reported that the Veteran presented with complaints of distress, to include sleep problems; daytime intrusive thoughts of Vietnam experiences; nightmares; and extreme irritability with angry outbursts.  He reported depressed mood with a congruent affect.  He became tearful easily.  The Veteran had reported interpersonal conflict with the public and his wife reported that he was unwittingly aggressive at times with his loved ones, not appreciating the effects of his behavior on others.  He was sensitive to the treatment of children and experienced extreme guilt as a result of Vietnam.  The therapist noted that the Veteran's reported and observed symptoms met the criteria for severe PTSD.  The therapist found that the Veteran's worldview was one of danger and distrust and his daily experience was filled with traumatic memories.  

VA medical records dating from May 2008 to June 2009 show that the Veteran reported increased irritability, resulting in greater social isolation.  In October 2008 the Veteran remained depressed with decreased energy.  His sleep quality remained poor and was easily irritated with family and in public situations.  He denied current suicidal ideation but had occasional, vague thoughts of suicide without intent.  In January 2009 the Veteran reported that his wife seemed to be losing patience with him and his road rage and general irritability.  He became tearful and wept as he talked about his family loving him but fearing him.  He reported that he carried much guilt about this and had recently considered leaving his family.  He presented with blunted affect, depressed mood, and anxiety.  He reported that he was not feeling well and continued to have bad dreams.  He acknowledged occasional suicidal ideation and thought that his family would be better off without him.  He denied intent to self-harm.  His GAF score during this time was assessed as 46.  Also in January 2009, the Veteran reported that he continued to have difficulty with sleep, especially walking in his sleep.  During these times, he reported that he would leave his home, lock the door behind him, and go to a particular spot in his yard.  He reported that he would wake up, barefooted in the yard in recent freezing weather.  He again denied suicidal intent but reported occasional thoughts of suicide.  

In February 2009 the Veteran presented with restricted affect and depressed mood but expressed hope for the future and love of his family.  He acknowledged passing thoughts of "I wish I were dead," but denied intent or plan to self-harm.  He reported that these thoughts created problems at home.  In subsequent records, the Veteran reported that he tried to cope with constant bad memories of Vietnam by distracting himself.  In March 2009 the Veteran reported that he had difficulty maintaining friendships and recognized that he backed away from people.  He reported that he focused much of his time caring for the children and pets in his life.  He reported that he had a solid, trusting marriage this time around.  In April 2009, the Veteran appeared unshaven and tired.  His affect was restricted and his mood was depressed.  He indicated that sleep was still lousy with an increase in nightmares.  He was able to identify feelings of helplessness, sadness, and anger.  He denied suicidal ideation and indicated that he was getting old and sick anyway.  He reported that caring for children and grandchildren was a priority and further noted that he would not harm his family by harming himself.  

During his January 2009 Board hearing, the Veteran testified that he did not enjoy the hobbies he once enjoyed and that he was on the verge of divorce from his wife.  He testified that he only got a few hours of sleep a night and had nightmares.  He reported that he would wake up and be in the woods.  He also reported that he used to visit with friends or do odd jobs for friends but no longer did that because he did not get along with his friends like he did before.  See Board hearing transcript, p. 13.  He reported that he slept by himself because of the nightmares and he moved around a lot and was afraid of hurting his wife.  He testified that he would check the locks on doors and windows every night.  He further testified about an incident in which he and another driver got into an exchange at a red light.  See pp. 15-16.  The Veteran testified that he worried about hurting somebody some day.  

In August 2009, the Veteran was admitted to a private hospital with complaints of worsening depression.  He endorsed some passive suicidal ideation and reported that he did not care whether he lived or died.  He reported that he was becoming more irritable with his family and had been in some verbal arguments with his wife and children.  He admitted anhedonia, weight loss, insomnia, fatigue, loss of energy, feelings of helplessness, hopelessness, worthlessness, poor concentration, poor motivation, indecisiveness, and inappropriate guilt.  He further reported that he felt like he was back in Vietnam and discussed flashbacks of Vietnam.  He admitted on admission that he had never attempted or planned suicide in the past.  He reported a good support system in his family.  His mental status examination on discharge showed that his mental status was intact and he was not endorsing any suicidal or homicidal ideation.  There was no evidence of looseness of association, tangentiality, circumstantiality, flight of ideas, or pressured speech.  He adamantly denied psychotic symptomatology.  He was oriented times three and his memory appeared intact.  His judgment, reliability, insight, and impulse control were considered poor to fair.  

In an August 2009 statement, the Veteran reported that he suffered from hallucinations and reported that he heard music.  He reported that his wife ensured that he dressed appropriately and maintained proper hygiene.  He also reported that he had constant panic attacks daily and suffered from memory loss.  He had thoughts of hurting others and had poor judgment when making decisions regarding his family's safety.  He also reported that he thought about hurting himself constantly.  In an October 2009 VA record, the Veteran reported that he would see things in the clouds or that he sometimes saw shadowy figures to the side of him.  

SSA records indicate that the Veteran was determined to be disabled with a primary diagnosis of PTSD and records indicate that the disability began in 2003.  The June 2005 decision indicated that the Veteran had severe impairment resulting from PTSD.  An Administrative Law Judge (ALJ) found that the Veteran exhibited numbing symptomatology in the form of decreased interest, estrangement, restricted affect, and foreshortened sense of the future.  He also exhibited decreased appetite, feelings of hopelessness and worthlessness, as well as suicidal thoughts.  He was depressed most of the time with psychomotor retardation, decreased speech rate, and clear restriction in affective experience and display.  He had insomnia, irritability, hypervigilance, exaggerated startle response, and mildly impaired concentration.  The ALJ further determined that the Veteran's severe mental impairment resulted in moderate to marked restriction of activities of daily living; marked difficulties in maintaining social functioning; and marked difficulties in maintaining concentration, persistence, and pace.  

A mental assessment of the Veteran's ability to do work-related activities for SSA purposes indicated that the Veteran had a fair ability to follow work rules, relate to co-workers, deal with the public, use judgment with the public, interact with supervisors, deal with work stresses, function independently, follow simple job instructions, maintain personal appearance, behave in an emotionally stable manner, relate predictably in social situations, and demonstrate reliability.  He was assessed as having poor to no ability to maintain attention/concentration and follow complex job instructions or detailed, but not complex, job instructions.

In July 2009 the Veteran was accorded another C&P PTSD examination.  During the examination the Veteran reported that he had a good relationship with his wife and children.  He reported that he was currently finishing a deck around his swimming pool stated that he liked fixing things.  He reported that he occasionally talked to his neighbors.  Examination revealed that the Veteran was clean and casually dressed.  His psychomotor activity was unremarkable and his speech was spontaneous.  He was cooperative and attentive and his affect was appropriate.  His mood was anxious and his attention was intact.  He was oriented times three.  His thought process and content were unremarkable.  He had no delusions and could understand the outcome of behavior.  He denied hallucinations.  He did not reported obsessive or ritualistic behavior and denied having panic attacks.  He denied the presence of homicidal or suicidal thoughts.  His impulse control was good and he denied episodes of violence.  His remote memory was normal, recent memory was uncertain, and his immediate memory was mildly impaired.  He had persistent recurrent, distressing dreams about Vietnam and intense psychological distress at exposure to internal or external cues.  He also avoided thoughts, feelings, or conversations associated with the trauma.  He reported chronic irritability, outbursts of anger, and difficulty concentrating.   He further reported intrusive thoughts during the day and nightmares most nights.  The GAF score was 45.  The examiner found it was difficult to assess the Veteran's ability to maintain employment since he has not attempted to work since September 2003 and quit working due to a closed head injury.  The examiner noted that the Veteran's overall functioning appears to have not changed since his last C&P examination.  The examiner did not find total occupational and social impairment.  He found deficiencies in mood but noted no deficiencies in judgment, thinking, family relations, or work.  There was no reduced reliability and productivity.  There was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Board finds that the evidence supports the assignment of a 70 percent evaluation for the entire period of time covered by this claim.  VA medical records include reports of irritability, loss of interest, avoidance behaviors, isolation, depressed mood, exaggerated startle response, and feeling anxious.  In the VA evaluations dated in February 2007, the examiner further found that the Veteran's psychosocial functioning status and quality of life has been impaired by symptoms of PTSD and was deteriorating.  He noted that the Veteran's psychiatric impairments were severe.  The July 2008 VA examiner found that the Veteran had moderate to severe impairment from a social function point of view.  

The evidence as a whole shows that the signs and symptoms of PTSD include anxiety; feelings of loss; guilt; exaggerated startle response; poor concentration; anger; anger outbursts; constricted, blunted, or flattened affect; anger; impaired memory; depression; nightmares; insomnia; difficulty in interpersonal relationships; fair to poor judgment; fair to poor insight; a tendency to isolate; flashbacks; avoidance; ritualistic checking behaviors; hallucinations; and fair to poor impulse control.  The Veteran has also reported passive suicidal ideation but denied intent or plan.  The Veteran reports that his symptoms are severe.  GAF scores were predominantly 45 to 50, which is indicative of serious symptoms.  The Veteran was also assigned one GAF score of 40 which is indicative of major impairment in several areas such as work, family relations, judgment, thinking or mood.  

Medical practitioners and the Veteran have reported that the signs and symptoms are serious/severe.  The GAF scores assigned also show serious impairment.  This, along with the difficulties he experienced with his marriage, and his tendency to isolate himself from others, shows that he has an inability to establish and maintain effective relationships.  The evidence described above, in general, shows occupational and social impairment with deficiencies in most areas including work, family relations, judgment and mood.  He has thoughts of suicide although he reports that he would not act on them, chronic irritability, has been in verbal altercations, and therefore has difficulty in adapting to stressful circumstances.  Upon resolving all doubt in the Veteran's favor, the signs and symptoms and the severity thereof show that the Veteran's disability more nearly approximates the criteria for a 70 percent disability rating for the entire period of time covered by this claim.

The Board, however, does not find that the Veteran's symptoms more nearly approximate total occupational and social impairment at any period of time that is covered by this claim.  SSA found that the Veteran was unable to work due to PTSD.  However, the SSA disability criteria are different from VA's and therefore the SSA determination is not controlling.  The evidence as a whole, as was discussed above, shows the severity of his condition is serious/severe.  While the Veteran has not worked in many years, he is not totally impaired socially.  He remains married and has a relationship with family members.  The statements of the Veteran and his wife regarding his symptoms and the severity thereof are considered probative, competent and credible evidence and support a 70 percent evaluation.  The evidence as a whole, however, does not show total occupational and social impairment.  

His thought processes were found to be linear, logical, and goal directed.  He was able to communicate effectively with examiners and medical practitioners.  In fact, he was assessed as having receptive and expressive communication that was grossly intact.  He did not experience delusions.  While he did possibly have hallucinations in that he heard things and saw things, he denied hallucinations during the most recent VA examination, therefore, he does not have persistent hallucinations.  He did not indicate that he engaged in grossly inappropriate behavior nor have any of the examiners or practitioners indicated that his behavior is grossly inappropriate.  While the Veteran reports passive thoughts of suicide, he indicates that he will not act on them.  Moreover, while he has had verbal altercations and reported that he wanted to hurt the IRS on one occasion, there is no indication that he has hurt anyone or is in persistent danger of hurting others.  He was always oriented to time and place, and has not reported an inability to recall the names of close relatives, his own occupation or his own name.  Examiners and medical practitioners have also found that he was able to perform activities of daily living and that he was able to maintain minimum personal hygiene.  Furthermore, while the Veteran reported strained family relations, during the July 2010 VA examination, he reported that he talked with his neighbors and described his relationship with his wife and children as good.  Therefore, total social impairment is not shown.  The other signs and symptoms and the severity thereof were considered in assigning the 70 percent evaluation.  Accordingly, the preponderance of the evidence is against finding that the Veteran is totally impaired occupationally and socially.  

In reaching the above determinations, the Board has considered the statements of the Veteran and his wife to be competent, credible and probative regarding symptoms and the severity of his condition.  The Board has also determined that staged ratings are not warranted in this case.  The criteria more nearly approximate a 70 percent rating for the entire period of time that is covered by his claim.  However, at no point in time are the criteria for a total rating approximated.  The Board notes that the medical records contain diagnoses other than PTSD and the depression that has been attributed to PTSD.  As the medical evidence does not specifically differentiate symptoms of PTSD from those due to other disabilities, the Board has considered all psychiatric symptoms in rendering this decision.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

An exceptional disability picture is not shown in this case.  The Veteran's signs and symptoms, as was discussed in detail above, fit within the rating criteria as was discussed above.  There is no showing that the rating criteria are inadequate.  The signs and symptoms shown in this case which were described above are contemplated by the schedular rating.  Moreover, the assignment of a 70 percent rating signifies that he has commensurate industrial impairment.  Accordingly, the Board concludes that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, entitlement to a TDIU was raised by evidence of record, including a SSA disability determination, indicating he is unemployable due to his service-connected psychiatric disability.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  Disabilities arising from a common etiology or single accident will be considered one disability for these purposes.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  Marginal employment shall not be considered substantially gainful employment and shall be deemed to exist when the veteran's annual income does not exceed the amount established by the Department of Commerce, Bureau of Census, as the poverty threshold for one person.  38 C.F.R. § 4.16.

In light of the decision above in which the Board found that the Veteran's PTSD symptoms more closely approximated a disability rating of 70 percent, the Board finds that the Veteran met the threshold rating criteria for consideration for a TDIU rating under 38 C.F.R. § 4.16(a).  Given the totality of the evidence of record, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  As addressed, the June 2005 SSA decision indicated that the Veteran had severe impairment resulting from PTSD.  The ALJ determined that the Veteran's severe mental impairment resulted in moderate to marked restriction of activities of daily living; marked difficulties in maintaining social functioning; and marked difficulties in maintaining concentration, persistence, and pace.  The Veteran has reported several times that he has been unable to work since September 2003.  

A mental assessment of the Veteran's ability to do work-related activities for SSA purposes indicated that the Veteran had a fair ability to follow work rules, relate to co-workers, deal with the public, use judgment with the public, interact with supervisors, deal with work stresses, function independently, follow simple job instructions, maintain personal appearance, behave in an emotionally stable manner, relate predictably in social situations, and demonstrate reliability.  He was assessed as having poor to no ability to maintain attention/concentration and follow complex job instructions or detailed, but not complex, job instructions.  

In sum, these findings show poor to no ability to maintain attention and concentrate or follow detailed, but not complex, job instructions and a fair ability to handle other job-related tasks, which indicates that he would not be able to maintain employment consistent with his prior experience as a batch mixer in the processing department of a company.  The SSA assessment and decision awarding benefits solely due to PTSD support a finding that the Veteran is unable to secure or follow substantially gainful employment. 

VA regulations do not provide a definition of "substantially gainful employment," however, VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Further, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), "it is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant."

Here, the Board cannot find that the Veteran realistically possesses the mental capabilities required for employment.  Given the findings of the SSA and the medical and lay evidence described above, the Board cannot find that he could realistically perform the mental acts required for substantially gainful employment.  While the Board has found that the SSA disability criteria are different from VA's and therefore the SSA determination is not controlling in regards to an increased rating for PTSD, for purposes of TDIU, the Board nevertheless finds the SSA determination is competent, credible, and highly probative evidence.  

The Board finds there is no competent evidence that actually weighs against a finding of unemployability.  Moreover, while a remand for a medical opinion specific to the claim for a TDIU could be accomplished, the United States Court of Appeals for Veterans Claims has cautioned VA against seeking a  medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence shows that the criteria for a total disability rating based on individual unemployability are met.  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Courts have held that, once service connection is granted, the claim is substantiated; additional notice is not required; and any defect in the notice is not prejudicial.  See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such is the case here.  

In March 2009, the Board remanded the case for further development.  As previously discussed above, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders regarding the Veteran's claim for an increased disability rating for PTSD and no further action is necessary in this regard.  SSA and VA medical records were obtained and made part of the claims file.  Moreover, the Veteran was accorded a VA examination on remand, the report of which is of record.  The examination report is adequate as it was based on an examination and as sufficient information was provided such that the Board can render an informed determination.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  STRs have been obtained and associated with the claims file.  The Veteran was afforded multiple VA examinations, the reports of which are of record.  The Veteran has not indicated that medical records relevant to this disability are outstanding.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating of 70 percent, but no higher, for PTSD is granted for the entire period of time covered by this claim.  

A total disability rating based on individual unemployability is granted.




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


